DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/1/2021 is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 8/1/2021 have been considered but they are not persuasive. Applicant's amendment necessitated new grounds of rejection presented in this Office action. New grounds of rejection are made in view of Stiscia et al (US 2004/0141759) and Masucci et al (US 6,498,667) and Tan et al (US 2004/0208601) etc.

Terminal Disclaimer
The terminal disclaimer filed on 8/1/2021 is accepted and has been recorded. Therefore, the previous obviousness-type double patenting rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites the limitation “wherein the first optical data link layer address associated with the IC is assigned by the IC processing optical data link layer communications according to the optical data link layer protocol”. However, the original disclosure does not disclose that an optical data link layer address associated with the IC is assigned by the IC processing optical data link layer communications according to the optical data link layer protocol”; and the original disclosure does not disclose how an IC processing optical data link layer communications assign an optical data link layer address associated with the IC.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 recites the limitation "the IC processing optical data link layer communications" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al (US 2004/0141759) in view of Masucci et al (US 6,498,667) and Tan et al (US 2004/0208601).
1). With regard to claim 1, Stiscia et al discloses an Optical Network Terminal (ONT) integrated circuit (IC) (Figures 1-3, ONT, Abstract, [0020]-[0022] etc., “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”) configured for use in an optical transceiver module (Figures 2 and 3), whereby the optical transceiver module is 
a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) for communicating electrically with the optical interface (230) of the optical transceiver module; 
a second interface (e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.) for communicating electrically with the electrical network interface of the optical transceiver module; and 
a protocol processor (240 or 340 in Figures 2 and 3) that includes a control module (e.g., APON 250) and an adaptation unit (Network Protocol Module and Ethernet/MII etc. 320 and 350/360. Also refer to the module 246/248 in Figure 2), wherein the control module is configured to manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the ONT IC through the first interface (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via the burst buffer 416 for further processing. ATM cells with mismatched VP are discarded by the deframer module 412”; [0159], “Once received at the intended ONT, the ONT "dechurns" the payloads of the ATM cells prior to providing the "clear" ATM cells to the ATM layer of a network protocol stack for further processing.”; [0162], “the deframer module 412 can be adapted to route a downstream cell to one of the security modules 422, 424 based on its APON identifier”; [0167] and [0176], “destined for a specific ONT”. That is, the APON performs OSI Layer2, or data link layer; and it is obvious that an optical data link layer address associated with the ONT is used) and 

Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable transceiver module (Figures 6D-6F etc.) that can be used in a PON as an optical network unit/terminal (Figure 1 etc., and [0023] [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ONT transceiver as pluggable as taught by Tan et al in the system/method of Stiscia et al so that a compact system can be obtained, and cost and power consumption can be reduced, and the maintenance and replacement can be made easier.

2). With regard to claim 2, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the adaptation unit is configured to process the transmission and reception of Open Systems Interconnect (OSI) Layer 3 communications (Stiscia: the Network Protocol Module and Ethernet/MII etc. 320 and 350/360, and also the module 246/248 in Figure 2, perform OSI Layer 3 communications. Masucci: Ethernet Mac 30 etc. perform OSI Layer 3 communications).  
3). With regard to claim 3, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al 
encapsulating user data into optical data link layer frames (basic operation of the OSI model. Stiscia: [0143] etc.); 
frame synchronization; 
forward error correction; 
physical layer addressing (Stiscia: [0021]; 
data packet queuing status reporting (Stiscia: [0187] –[0192]); 
operation administration and maintenance (OAM) message processing (Stiscia: [0021], [0089], [0136] and [0147] etc.; Masucci: column 7 lines 49-51); 
supporting quality of service (QoS) for different classes of data traffic; 
supporting provisioning and de-provisioning (Masucci: column 2 lines 9-12); and 
monitoring network alarms.  
4). With regard to claim 4, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the control module of the protocol processor performs functions conforming to an optical data link layer network protocol selected from the group consisting essentially of: 
ITU-T G.984 Gigabit PON (GPON); 
IEEE 802.3ah Ethernet PON (EPON) (Stiscia: [0128]); 
ITU-T G.987 10 Gigabit PON (XG-PON); 
IEEE 802.3av 10 Gigabit Ethernet PON (lOG-EPON); 

 ITU NG-PON2; WDM-PON; 
ITU-T G.983 Broadband Passive Optical Network (BPON); and 
Data over Cable Service Interface Specification (DOCSIS) PON (D-PON/DPON).  
5). With regard to claim 5, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the Ethernet MAC of the adaptation unit includes a MAC address (Masucci: column 4 lines 42-45).  
6). With regard to claim 6, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the first interface includes a transmit serial interface and includes a receive serial interface (Stiscia: Figure 5).  
7). With regard to claim 7, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claims 1 and 6 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the transmit serial interface includes burst mode transmissions (Stiscia: [0182] etc.. Masucci: “burst transmissions” and “burst mode transmitter”).  
8). With regard to claim 8, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the second interface conforms to at least one interface from the group consisting essentially of: 
MII (Stiscia: 360/362); 
GMII; 

RGMII; 
XGMII; 
XAUI; 
Serial (Masucci: column 4 line 38-41); 
Serial XFI; 
and SPI.  
9). With regard to claim 11, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the ONT IC is communication logic and memory combined into one or more integrated circuits (Stiscia: Figure 3 etc.;  Tan: Figure 6D; Masucci: Figure 1. Communication logic and memory combined into one or more integrated circuits).  
10). With regard to claim 12, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the protocol processor includes one or more micro controllers or central processing units (CPUs) (Stiscia: Figure 4 etc.;  Masucci: PON MAC).  
11). With regard to claim 13, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 1 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the ONT IC includes a third interface for controlling the optical interface of the pluggable optical transceiver module ([0173]-[0175], “a control interface 406 to receive/transmit an optical module to which the APON interface 250 is connected (e.g., the optical module 230 of FIG. 2). This control information, in one embodiment, includes control data sent to the optical module and/or control information sent to the controller 430 of the APON interface 250. In one embodiment, the control interface 406 includes, for example, a two wire High Speed I2C interface (per Phillips Version 2.1 1999 specification)”, and “this implementation of the control interface 406 could provide flexibility and adaptability for multiple source optical modules”).
12). With regard to claim 14, Stiscia et al discloses a method of communicating for an integrated circuit (IC) (Figures 1-3, ONT, Abstract, [0020]-[0022] etc., “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”) of an optical transceiver module (Figures 2 and 3) for an optical network (passive optical network PON, similar to Figure 1, [0128]), the optical transceiver module configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video; or Figure 3: the interface 378, or 362 etc.), the method of communicating for the IC comprising of: 

processing the first electrical signal according to an optical data link layer protocol to de-encapsulate (deframing etc.) the first electrical signal to produce a first payload data ([0013], [0130] and [0139] etc.), wherein the first electrical signal includes a first optical data link layer address (Figures 3 and 4 etc., the APON receives electrical signals from the optical module 230; the APON performs deframing, [0006], “Downstream data received from the OLT 110 is de-framed, OAM extracted, and processed according to its content and/or destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended 
encapsulating the first payload data according to an Ethernet protocol into one or more Ethernet frames using an Ethernet address associated with the IC ([0133] and [0143] etc. “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”); and 

Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable transceiver module (Figures 6D-6F etc.) that can be used in a PON as an optical network unit/terminal (Figure 1 etc., and [0023] [0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ONT transceiver as pluggable as taught by Tan et al in the system/method of Stiscia et al so that a compact system can be obtained, and cost and power consumption can be reduced, and the maintenance and replacement can be made easier.
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and 
13). With regard to claim 15, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses the method of communicating for the IC of claim 14, the method further comprising: 
receiving a second electrical signal (upstream signals from interface 362 and 367 etc.) through the second interface of the IC from the electrical network interface of the pluggable optical transceiver module; 
processing the second electrical signal according to the Ethernet protocol using the Ethernet address to de-encapsulate the second electrical signal to produce a second payload data (Stiscia: e.g., upstream signals are processed by modules 320/360, [0135]-[0143] etc.; Masucci: upstream electrical signals are processed by Ethernet PHY 32 and Ethernet MAC 30); 

transmitting the first optical data link layer frame through the first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC to the optical interface of the pluggable optical transceiver module, wherein the transmitting of the first optical data link layer frame is responsive to receiving an upstream bandwidth allocation in the first electrical signal (Stiscia: [0128], “the ONT is adapted to provide OLT notification of the burst buffer, thereby allowing the OLT to modify the bandwidth allocations”, [0183], [0188], [0191] and [0192] etc.).  
14). With regard to claim 16, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the optical data link layer protocol conforms to a network protocol selected from the group consisting essentially of: 
ITU-T G.984 Gigabit PON (GPON); 
IEEE 802.3ah Ethernet PON (EPON) (Stiscia: [0128]); 
ITU-T G.987 10 Gigabit PON (XG-PON); 
IEEE 802.3av 10 Gigabit Ethernet PON (lOG-EPON); 
ITU Next Generation PON (NG-PON); 
ITU NG-PON2; 

ITU-T G.983 Broadband Passive Optical Network (BPON), and 
Data over Cable Service Interface Specification (DOCSIS) PON (D-PON/DPON).  
15). With regard to claim 17, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the IC includes an Ethernet media access control (MAC) (Stiscia: “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”. Masucci: Ethernet MAC 30).  
16). With regard to claim 18, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the IC includes communication logic and memory combined into one or more integrated circuits (Stiscia: Figure 3 etc.;  Tan: Figure 6D; Masucci: Figure 1. Communication logic and memory combined into one or more integrated circuits).  
17). With regard to claim 19, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 14 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses wherein the IC includes 
18). With regard to claim 20, Stiscia et al discloses a method of communicating for an integrated circuit (IC) (Figures 1-3, ONT, Abstract, [0020]-[0022] etc., “The implementation methods and level of integration can be chosen to minimize cost and optimize performance of a broadband passive optical network termination (ONT) device”,  “integrated onto into a single integrated circuit, thereby providing an integrated device that can be used to interface between a subscriber and an optical network”, and “integrating the described functionality onto a single chip”) of an optical transceiver module (Figures 2 and 3) for an optical network (passive optical network PON, similar to Figure 1, [0128]), the optical transceiver module configured to have an optical interface (230 in Figures 2 and 3) for optical-to-electrical and electrical-to-optical conversion and an electrical network interface (Figure 2: the interface for Data Network, or Analog/Digital Video; or Figure 3: the interface 378, or 362 etc.), the method of communicating for the IC comprising of: 
receiving a first electrical signal (from the optical module 230) through a first interface (the interface for Tx/Rx Data/clock between 230 and APON 250) of the IC, wherein the first interface of the IC is for coupling to the optical interface (230) of the optical transceiver module; 
processing the first electrical signal according to an optical data link layer protocol using a first optical data link layer address to de-encapsulate (deframing etc.) the first electrical signal to produce a first payload data ([0013], [0130] and [0139] etc.), wherein the first optical data link layer address is associated with the IC (Figures 3 and destination (voice, network data, video) by the APON interface 140”; [0132], [0133], “the APON interface 250 extracts ATM cells from the downstream data that are intended for a subscriber device on the Ethernet network and provides the ATM cells to the Ethernet interface (network data interface 246)”. Figure 4, [0152], [0153], “The delineated cells are filtered based on the header contents of the cells. Downstream PLOAM cells are provided to the controller 430 for further processing. In at least one embodiment, the controller 430 use the information contained in the PLOAM cells to control the operation of the APON interface 250, as noted above” and “However, since the PON architecture is a single point-to-multipoint network architecture, data sent from an OLT over a PON typically is received by all OLTs connected to the PON unless extensive filtering or other relatively expensive or power consuming mechanisms are used. Accordingly, virtual path (VP) identifiers, as well as virtual circuit identifiers, often are used to identify the source and intended destination of an ATM cell. Accordingly, in one embodiment, the deframer module 412 is adapted to compare the virtual path (VP) identifiers of downstream ATM cells with the VP identifiers associated with the PON processor 240. Those downstream ATM cells having matched VP identifiers are passed to one of the security modules 422, 424 via the burst buffer 416 for further processing. ATM cells with mismatched VP are discarded by the deframer module 412”; [0159], “Once received at the intended ONT, the ONT "dechurns" the payloads of the ATM cells prior to providing the "clear" ATM cells to the ATM layer of a network protocol stack for further 
processing the first payload data in accordance with an Open Systems Interconnect (OSI) Layer 3 protocol ([0133] and [0143] etc., “The Ethernet interface then de-encapsulates the ATM cells to obtain their data payload and then re-encapsulates the data payloads into Ethernet frames. The Ethernet interface then transmits the Ethernet frames over the Ethernet network to the subscriber device. Similarly, ATM cells intended for a home phoneline network connected to the HPNA interface (network data interface 248) can be de-encapsulated and their payloads are re-encapsulated into HPNA-compliant frames and the frames then can be transmitted to the destination subscriber device on the home phoneline network”; the Network Protocol Module and Ethernet/MII etc. 320 and 350/360, and also the module 246/248 in Figure 2, perform OSI Layer 3 communications).  
Stiscia et al does not expressly state that the ONT optical transceiver module is a  pluggable module; and as discussed above, Stiscia et al also does not expressly state that an optical data link layer address is used.
Regarding the pluggable module, to use a pluggable transceiver module in a passive optical network (PON) is known in the art. E.g., Tan et al discloses a pluggable transceiver module (Figures 6D-6F etc.) that can be used in a PON as an optical network unit/terminal (Figure 1 etc., and [0023] [0031]). Therefore, it would have been 
Regarding the data link layer address etc., as discussed above, Stiscia et al discloses that an OSI Layer2 or data link layer is performed in the ONT, therefore it is obvious that an optical data link layer address associated with the ONT is used. Another prior art, Masucci et al, discloses a passive optical network (PON) (Figure 1), which includes a PON MAC that performs Open Systems Interconnect (OSI) Layer 2, and manage the transmission and reception of optical data link layer communications based on at least one optical data link layer address associated with the remote terminal (column 3 lines 46-49, column 8 lines 63-65 and column 9 lines 12-14 and 28-33 etc., and Figures 5 and 8 etc.); and the Ethernet MAC (30) and Ethernet Phy (32) enable Ethernet communications through an interface (33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masucci et al with Stiscia et al and Tan et al so that different addresses are processed by different components, and the function of the optical network unit/terminal is enhanced.
19). With regard to claim 21, Stiscia et al and Tan et al and Masucci et al disclose all of the subject matter as applied to claim 20 above. And the combination of Stiscia et al and Tan et al and Masucci et al further discloses the method of communicating for the IC of claim 20, further comprising of: 

transmitting the one or more Ethernet frames through a second interface of the IC, wherein the second interface of the IC is for coupling to the electrical network interface of the pluggable optical transceiver module (Stiscia: e.g., Figure 2, the electrical interface used for the Ethernet 246 or Video 244 etc. to send electrical signals to “Data Network or Analog/Digital Video etc.; or Figure 3, the interface for Ethernet 350 or MII 360 to send electrical signals to 378/362 etc.).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stiscia et al and Masucci et al and Tan et al as applied to claim 1 above, and further in view of Levinson et al (US 2003/0053170).

However, to use a SerDes for connecting a transceiver to a user device is known in the art. E.g., Levinson et al discloses an optical pluggable transceiver (Figures 2A and 8-10 etc.), in which an electrical interface (110/120 in Figure 2A; SER-DES in Figures 8-10) is used for electrical signal communications between the optical transceiver and a user/customer device (e.g., host etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an SerDes interface as taught by Levinson et al in the system/method of Stiscia et al and Tan et al and Masucci et al so that the transceiver can properly process the de-serialized input electrical different signals, and the also other signals (e.g., clock signal etc.) can be communicated between the optical transceiver and a user/customer device.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030190168 A1
US 20020135843 A1
US 7272137 B2
US 7088921 B1

Kramer et al: What is Ethernet Access Network? October 15/2001, https://www.ieee802.org/3/efm/public/sep01/kramer_2_0901.pdf

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 20, 2021